Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 20, 2019, and Drawings filed on May 20, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 9, 12, 14, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pallemulle et al., Patent No.: 10726095B1. 
With regard to claim 1:
Pallemulle discloses a method, comprising: receive meta data from one or more clients (fig. 2a paragraph 31 column 9 line 1 to line 18: “FIG. 2A is an illustrative table representation 200 of user activity data identifying a series of user actions taken with respect to graphical page representations for each of a number of different users. The data represented in table 200 is intended to provide an illustration of user activity data that may be stored by the intermediary system 104, such as in logged user behaviors data store 144. However, it will be appreciated that the presentation format of the data illustrated in FIGS. 2A and 2B is not necessarily representative of the format or data structures in which the user activity may be stored. For example, the illustrated data would not necessarily be stored in a table format, as lists of user actions, or as a tree structure. Instead, it will be appreciated that a wide variety of data structures and database types are appropriate for storing such activity data, capturing the relationships between particular users and particular actions, and for depicting the order of user actions in an activity stream”), the meta data indicating at least user interactions with one or more user interfaces (UIs) of an application (fig. 2a and 2b paragraph 34 column 9 line 51 to column 10 line 13:: “The activity stream (which may also be referred to as user activity data) associated with each session in table 200 includes identification of each of a series of actions taken by the given user in the given session. For example, as illustrated in the first row of table 200, a user having the user identifier "8192" accessed three pages (identified as "Page1," "Page9," and "Page2") during browsing session number "1001." In the illustrated embodiment, each action is identified by both an action type and an object of the action, which are separated by an underscore (e.g., "Scroll_Section2" may indicate that the action was a scroll action, and that the user scrolled to a section or portion of the page identified as "Section2"). While interacting with the page identified as "Page1," the activity stream data in the first row of table 200 represents that the user performed four actions, identified in order as "Select_Widget2" (which may represent that the user clicked, tapped or otherwise selected at least a portion of content that was generated by a particular code module named "Widget2"), "Scroll_Section2," "Highlight_Text7" (which may indicate that the user used a cursor or touch gesture to highlight a portion of text on the page, where that text portion has been labeled "Text?"), and "SelectLink_Page9" (which may indicate that the user select a hyperlink or other option on the page to request a uniform resource identifier ("URI") of a page identified as "Page9"). The format of actions illustrated in table 200 is meant for illustrative purposes according to one embodiment, and it will be appreciated that other formats may be used to identify an action type, action target, and/or other associated data in other embodiments.”); analyze the meta data with machine learning to identify how users of the one or more clients interact with the UIs of the application (paragraph 43 column 12 line 61 to column 13 line 25: “Next, at block 306, the intermediary system 104 may determine common action paths in the interaction data for each of two or more subsets or groups of the users who have accessed the company's pages. In some embodiments, the intermediary system 104 may first filter the browsing sessions to only include those sessions in which a user was utilizing a mobile computing device or a particular class of mobile device (such as a mobile phone or a tablet), as opposed to a desktop computer or other device type. In some embodiments, the user groups may no be predefined, but may each be a dynamically determined subset of users based on a clustering or other grouping method applied to the interaction data by the intermediary system 104. For example, the intermediary system 104 may identify certain users that frequently follow a first action path, and a second set of users that frequently follow a second action path. In such a case, the intermediary system 104 may group the former set of users into a first group and the second set of users into a second group, even if there is no indication to the intermediary system 104 that the users within the first group have anything in common beyond their similar action stream data. In other embodiments, the intermediary system 104 may have access to other account data fro the organization's content server 106 that may be used in whole or in part to group users, such as information regarding each user's role, title, job function or work group at the company. For example, the intermediary system 104 may determine common action paths followed by members of the company's information technology ("IT") department as a first group, and may determine common action paths followed by members of the company's accounting department as a second group.”); generate one or more parameters based, at least in part, on the identification of how the users of the one or more clients interact with the UIs of the application (paragraph 45 and 46 column 13 48 to column 14 line 13: “At block 308, the intermediary system 104 may determine page portions that are commonly accessed from mobile devices used by members of each user group based on the common action paths determined for that user group. In some embodiments, some or all of the actions may be stored in a manner whereby the page portion associated with the action is directly evident from the stored action data. For example, the fact that a user interacted with a certain section of a page identified in the company's original page code as "CompanyNavigationBar" may be directly indicated in the stored action data (e.g., a stored action may be identified as "Selected_Item2_CompanyNavigationBar"). In other instances according to some embodiments, the intermediary system 104 may refer back to a graphical representation of a page that was displayed to the user in combination with the action data to determine the portion(s) of the page with which the user interacted. For example, the action data for a given action may be stored with reference to the coordinates, tile or other location information within the graphical representation of the page that was presented to that particular user, in which case the intermediary system 104 may replay the graphical representation-relative action on a cached copy of the graphical page representation previously presented to the user in order to identify a portion identified in the organization's original underlying page (e.g., in an original HTML page) in which the action took place. For example, in some embodiments, the intermediary system 104 may determine a specific portion of text that was highlighted by a user (which the user may have highlighted in order to copy the text to an operating system clipboard) based at least in part on an indication of the coordinates or relative position of a cursor or touch gesture during one or more selection events (e.g., taps on a touchscreen). ”); and modify one or more objects of the application based, at least in part, on the parameters to reduce user interactions with the one or more UIs (paragraph 49 and 50 column 14 line 52 to column 15 line 12: “At block 310, the intermediary system 104 may generate, for at least one subset of users, a mobile-optimized template that includes identifiers of the commonly accessed page portions of one or more pages and that excludes other portions of the one or more pages. As discussed above, a given template generated for a given user group may include references to identifiers of portions of one or more pages that were frequently interacted with by members of the group, and may exclude (e.g., may not include any reference to) other page portions that were less frequently interacted with by members of the group, particularly when accessing the page(s) from mobile devices. The intermediary system 104 may generate a separate template for each distinct user group for which at least a minimum threshold volume of interaction data has been received. As discussed above, the templates may be specifically intended for use in generating pages for display on mobile computing devices, such that the intermediary system 104 only considers user interactions from users utilizing mobile computing devices in the above-discussed blocks 306 and 308. In some embodiments, the templates may be further customized for a specific class of device. For example, in one embodiment, the intermediary system 104 may generate two mobile-optimized page templates for a first user group, where the first template is for use in generating a page representation for display on a mobile phone and the second template is for use in generating a page representation for display on a tablet computer. ”). 

With regard to claims 4 and 12 and 18:
Pallemulle discloses The method of claim 1, wherein the user interactions comprise one or more user selections of one of more objects within the UIs (paragraph 34 column 9 line 51 to column 10 line 13: “The activity stream (which may also be referred to as user activity data) associated with each session in table 200 includes identification of each of a series of actions taken by the given user in the given session. For example, as illustrated in the first row of table 200, a user having the user identifier "8192" accessed three pages (identified as "Page1," "Page9," and "Page2") during browsing session number "1001." In the illustrated embodiment, each action is identified by both an action type and an object of the action, which are separated by an underscore (e.g., "Scroll_Section2" may indicate that the action was a scroll action, and that the user scrolled to a section or portion of the page identified as "Section2"). While interacting with the page identified as "Page1," the activity stream data in the first row of table 200 represents that the user performed four actions, identified in order as "Select_Widget2" (which may represent that the user clicked, tapped or otherwise selected at least a portion of content that was generated by a particular code module named "Widget2"), "Scroll_Section2," "Highlight_Text7" (which may indicate that the user used a cursor or touch gesture to highlight a portion of text on the page, where that text portion has been labeled "Text?"), and "SelectLink_Page9" (which may indicate that the user select a hyperlink or other option on the page to request a uniform resource identifier ("URI") of a page identified as "Page9"). The format of actions illustrated in table 200 is meant for illustrative purposes according to one embodiment, and it will be appreciated that other formats may be used to identify an action type, action target, and/or other associated data in other embodiments.”). 

With regard to claims 6 and 14 and 20:
Pallemulle discloses the method of claim 1, wherein the modification of the one or more objects comprises combining a first object with a second object (paragraph 51 column 15 line 13 to line 35: “In some embodiments, each page template may be specific to a given page accessible from the organization's content server 106. In other embodiments, a page template may not have a one-to-one correspondence to an original page authored by the organization, but may instead combine commonly-access portions of two or more of the organization's pages. For example, if the intermediary system 104 determined that for a given group of users, users frequently interacted with a first section of a first page, then selected to view a certain second page, then interacted with a second section of the second page, a template may be generated that combines the first section of the first page and the second section of the second page into a single page. In other instances, the intermediary system 104 may separate out portions of a single original page into multiple templates. For example, in the case of a crowded and/or long original page that contains many popular section or portions, the intermediary system 104 may determine that the page should be split into two or three shorter pages. In such a case, the intermediary system 104 may generate templates for each of these shorter pages, along with optionally generating a landing page or other new page that enables a user to select which of the shorter pages to view.”). 

With regard to claim 7:
Pallemulle discloses The method of claim 1, wherein the meta data is received at an application server (paragraph 40 column 12 line 8 to line 28: “The method 300 begins at block 302, where the intermediary system 104 may receive, from mobile devices operated by users who are members of an organization (such as from user devices 102), page interaction data with respect to visual representations of an organization's server-rendered pages. In one embodiment, as discussed above, each of the pages may originally be retrieved from the organization's content server 106 by the intermediary system 104 in response to a page request from a user device 102, then may have been rendered by the intermediary system 104 in a visual representation form (along with appropriate control data, as discussed above), for display on a particular user device 102 that requested the page. In one example, the organization may be a company that has selected to use the intermediary system 104 for page rendering in order to provide a more secure and/or more controlled browsing environment for sensitive corporate data that may be accessed by remotely located employees (e.g., employees accessing the company's internal website from personal mobile computing devices outside of the company's internal intranet or network).” paragraph 23: “The intermediary system 104 can be a computing system configured to retrieve content on behalf of user devices 102 and generate display commands for execution by the user devices 102. For example, the intermediary system 104 can be a physical server or group of physical servers that may be accessed via the network 110. In some embodiments, the intermediary system 104 may be a proxy server, a system operated by an internet service provider (ISP), and/or some other device or group of devices that retrieves content on behalf of user devices 102.”). 

Claim 9 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Hegde et al., Pub. No.: 2015/0312407A1.  
With regard to claims 2 and 10 and 16:

However Hegde discloses the aspect wherein the meta data is logged at the one or more clients and received periodically. (paragraph 29: “As shown in FIG. 3, process 300 may include receiving application activity data (block 310). For example, context profile server 230 may receive application activity data from user device 210 as a user of user device 210 interacts with pages and/or applications associated with a customer service provider. The application activity data may also uniquely identify the user (e.g., based on an IP address via which user device 210 communicates, login information provided by the user when interacting with the pages, etc.). Context profile server 230 may continuously monitor the application activity by periodically or intermittently receiving application activity data.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hegde to Pallemulle so the system can consistently access the client data to make more accurate estimation of user behavior to modify the interface to better suit the needs of the user. 	

With regard to claim 3 and 11 and 17:
Pallemulle and Hegde disclose The method of claim 1, wherein the meta data is logged at the one or more clients and received intermittently (Hegde column 3 line 45 to line 57: “Such response predictive models may be updated or refined on an intermittent, periodic, or continuous basis by generating new training data sets using user profile attribute data, user message activity data, and user message behavior data collected by the matching service entity. Such updates and refinements may include a back propagation of data into some or all of the response predictive models in order to adjust the connections and/or connection weights in some or all of the response predictive models. Thus, response predictive models may be updated and refined based on actual user data supplied by the matching service entity on a real time or near-real time basis.”).

Claims 5 and 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Chiu et al., 9117178B1. 
With regard to claims 5 and 13 and 19:
Pallemulle does not disclose the method of claim 1, wherein the modification of the one or more objects comprises auto-filling a document field. 
However Chiu discloses the aspect wherein the modification of the one or more objects comprises auto-filling a document field. (paragraph 19 and 20: “The third technique is auto-filling based on a machine learning algorithm. The machine learning algorithm typically determines a group of one or more data based on what the user has entered. The group of one or more data is selected from an evolving collection of past data collected from all users. In other words, the machine learning algorithm learns from user behavior and is able to make a recommendation based on the data that a user has entered. 
(20)    For example, referring now to FIG. 2B, which illustrates portions of the job post form of FIG. 2A, assume the employer has entered "Web Developer" as an input in the job title field 205, has selected "IT & Programming" using the job category selector 220a, and has selected "Web Programming" using the job sub-category selector 220b. In some embodiments, after using the job category selector 220a, a list of potentially relevant skills is first shown in a first skills field 225a. In some embodiments, after using the job category selector 220a and the job sub-category selector 220b, a machine learning algorithm chooses one or more suggested skills, which are then populated in a second skills field 225b. In some embodiments, the one or more suggested skills are a subset of the list of potentially relevant skills. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chiu to Pallemulle so the system can auto fill forms with user information without user input based on historic data to save user time effort and avoid chances of making mistakes. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Pfeiffer, Pub. No.: 2018/0240546. 
With regard to claim 8:
Pallemulle does not disclose the method of claim 7, wherein the application server is cloud-based.
However Pfeiffer discloses the aspect wherein the application server is cloud-based. (paragraph 49: “In some embodiments, the process for facilitating hospital staff communication, development, and compliance with regulatory and procedural frameworks by way of computer systems 200 indicates (at 240) that a smart device application reads information from the cloud-based server. For example, the mobile messaging board app for healthcare employees may be installed on a healthcare employee's mobile device (or smartphone) and the healthcare employee is using the device to access the cloud-based server to retrieve healthcare information in connection with communication between other employees, staff, contractors, or the manager. Next, the process for facilitating hospital staff communication, development, and compliance with regulatory and procedural frameworks by way of computer systems 200 indicates (at 250) that information from the end-user (e.g., the healthcare employee) is transferred back to the cloud-based server for storage in the cloud database. Along with the information, software application usage data that is tracked while the end-user uses the software is uploaded to the cloud-based server for storage in the cloud database.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pfeiffer to Pallemulle for safe storage of user data that prevents loss of private information that is cost efficient convenient and allow synchronization. 
Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong, Pub No.: 2010/0185579A1: The present invention relates to a user-based collaborative filtering recommendation method and system and, more specifically, relates to a user-based collaborative filtering recommendation method and system which amends the similarity between the recommend probable user and the other user to improve the accuracy in the prediction of preference by using the relation between 

Mergerian et al., Pub. No.: 2020/0249826A1: creating a synthetic diagnosis paradigm via a machine learning process based on prior selections of action plans recommended by the predefined diagnosis paradigms and values entered therefor, wherein the synthetic diagnosis paradigm identifies the action plans to treat the plurality of conditions based on a subset of the attribute inputs used by the predefined diagnosis paradigms; generating a graphical user interface (GUI) to prompt input for values for the subset of attribute inputs; in response to receiving the values for the subset of attribute inputs, identifying at least one condition according to the predefined and synthetic diagnosis paradigms; and displaying the action plans in the GUI in association with the synthetic and predefined diagnosis paradigms according to evaluations of the action plans based on the respective logical structures.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179